DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection on 6/28/2021.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/28/2021 has been entered.
 
Response to Amendments
Applicant's amendments filed 5/28/2021 to claims 1, 8, 9, 19, and 21 have been entered. Claims 4, 7, 10-13, 17, 18, 20, and 22 are canceled. Claims 1-3, 5, 6, 8, 9, 14-16, 19, 21, and 23-26 remain pending and are being considered on their merits. References not included with this Office action can be found in a prior action. 
The instant amendments to claim 1 have overcome the anticipation and obviousness rejections of record over Wieling, which are hereby withdrawn.
Any rejections of record not particularly addressed below are withdrawn in light of the claim amendments and/or applicant’s comments.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claims 1-3, 5, 8, 9, 14-16, 19, 21, and 23-26 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter. Based upon an analysis with respect to the claims as a whole, claim(s) 1-3, 5, 7-10, and 14-18 are determined to be directed towards the naturally-occurring process of sympathetic and parasympathetic modulation in a mammalian/human subject when said subject consumes food without reciting any element amounting to significantly more.
Applicant is directed to M.P.E.P. § 2106 and https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility for the most recent guidance on patent eligibility under 35 U.S.C. § 101.
Regarding Step 2A, the claimed invention is directed towards the naturally-occurring process of sympathetic and parasympathetic modulation in a mammalian/human subject when said subject consumes food. Claim 1 recites a step of modulating at least a portion of the subject's autonomic nervous system to increase the sympathetic/parasympathetic activity ratio by decreasing the parasympathetic activity with a generic wristband device comprising an energy application component. The inherent modulation of a subject's sympathetic to parasympathetic nervous system activity is a naturally occurring process in vertebrate subjects. In the vernacular, the sympathetic nervous system is understood as the "flight-or-fight response” and the 
Claims 1-3, 5, 8, 9, 14-16, and 18 are directed towards the naturally-occurring process of an increase in sympathetic nervous activity and reciprocal decrease in parasympathetic nervous activity in a subject when said subject decreases their food intake, as taught by Bray (2000, International Journal of Obesity, v24 (Suppl 2), S8-S17; provided in the IDS dated 4/15/2019), Lenard (2008; Obesity, v16(Suppl 3), S11-S22; Journal of Gastroenterology and Hepatology, v26(6), p1065-1071; provided in the IDS dated 4/15/2019).
Bray teaches food intake and sympathetic nervous activity are inherently and reciprocally related, based on the review of pharmacological treatments and brain-lesioning experimental animals and summarized in Table 1(S9, left column, paragraph immediately above Table 1; also, Table 1). Bray teaches that lesioning the ventromedial hypothalamus leads to hyperphagic obesity, and electrical firing of nerves to the brown adipose tissue is reduced thus causing decreased thermogenesis in the adipose tissue and delayed satiety in the subjects (S9, left column, paragraph immediately above Table 1). Bray teaches that lesioning the lateral hypothalamus leads to hypophasia and a permanent increase in sympathetic nervous activity and body weight (S9, right column, paragraph starting “The lateral hypothalamus…). Bray teaches that brain lesioning experiments correlate well to in vivo experiments wherein the sympathetic nervous activity decreased as a function of food intake (Figures 1 and 2; S9, right column, paragraph starting "The broader physiological significance..."). Bray teaches that endogenous neuropeptides and neurotransmitters also reciprocally affect the sympathetic nervous system, as summarized in Table 1. 
Lenard reviews the autonomic nervous system in the context of food seeking behavior and physical activity (Abstract). Lenard teaches that sympathetic nervous system and parasympathetic nervous system work in concert to balance homeostatic energy intake and expenditure for a vertebrate subject (S18, left column, paragraph starting “An important feature of homeostatic energy balance regulation”). Lenard teaches that under normal circumstances of a routine decrease in food/fuel availability, 
Liang teaches that the vagal nerve is a major parasympathetic nerve in the gastrointestinal tract, wherein acetylcholine is the major neurotransmitter and activation of the vagal nerve increases the digestive function of the gastrointestinal tract (p1065, right column, first paragraph starting "The vagus nerve...").
Therefore, claims 1-3, 5, 8, 9, 14-16, and 18 must be held ineligible over the naturally-occurring process of sympathetic and parasympathetic modulation in a mammalian/human subject when said subject consumes and digests food as taught by Bray, Lenard, and Liang. Claims 1-3, 5, 8, and 9 are claimed entirely in functional language without identifying any structure for parasympathetic bias mediated condition, adverse responses, the constituents of nutritional ingestion such that treating a subject for a parasympathetic bias mediated condition simply reads on the inherent cyclical and 
Treating the subject does not significantly interact with claim 1 because of the generic language used in the claim; the step of "modulating" as claimed and the generic wristband does not exclude the natural process or particularly distinguish any manipulation on the part of Applicant from the natural process and so any person of ordinary skill in the art who might want to treat autonomic nervous system disorders by increasing the sympathetic to parasympathetic activity ratio would necessarily modulate said activity and so the claimed step must be used/taken by others to apply the judicial exception. Similarly, “modulating” must also be held as insignificant extrasolution activity because of the inability to distinguish any manipulation on the part of Applicant from the natural process. The naturally cyclical and reciprocal processes of the autonomic nervous system wherein the sympathetic activity is increased and the parasympathetic activity is decreased during food seeking behavior must be held as routine as taught by Lenard, in so much as food seeking and food consumption by a mammalian and human subjects is necessary. 
For claims 14-16, vagal bias and species of vagal bias selected from the group consisting of vagal dominance, vagal hypersensitivity and sympathetic insufficiency are simply functional terms that read on the increased parasympathetic activity that inherently occurs when a subject prepares to consume food as taught by Lenard and Liang.
Claim 19 is only directed towards the mental steps of assessing and determining a treatment for a subject. Claim 19 does not recite any element that amounts to Journal of Allergy and Clinical Immunology (2009), 123 (6:suppl.), S365-S383; of record). Similarly, any generic treatment step is routine and conventional over Wegrzyn as antihistamines are envisioned as a treatment for symptoms of food allergies (S378, “Treating Reactions”), and at least one species of antihistamine, diphenylhydramine (Benadryl) is known in the art for treating food allergy symptoms as taught by Kurowski et al. (American Family Physician (2008), 77(12), 1678-1686; Reference V) (p1684, subheading “Anaphylactic Food Allergy”),  and this compound possesses anticholinergic activity as taught by Hirschowitz et al. (The Journal of Pharmacology and Experimental Therapeutics (1983), 226(1), 171-173; Reference W) (Abstract and p171, paragraph starting “Loew et al…”).
Regarding the generic wristband device of claims 1 and 19 and claims 23-26, these claims only generally interact with the natural principle such that these claims do not practically integrate the judicial exception into a practical application. See M.P.E.P. § 2106.04(d)(I). Claim 1 is generic to any particular disorder and device aside from that it is capable of being worn on the wrist of a subject, claims 1 and 21 does not recite any particular dosage or treatment schedule, and claims 23-26 are generic to any particular device that would meet the functional requirements of these claims. See Vanda Pharm. Inc. v. West-Ward Pharm. Int'l Ltd., 887 F.3d 1117, 126 U.S.P.Q.2d 1266 (Fed. Cir. 2018), and the greater weight given in favor of eligible subject matter because the claims recited administration of a specific compound (iplerenone) at specific dosages wherein the dosages administered depend of a specific natural phenomenon present in Id at 1121). 
For the reasons given above, claims 1-3, 5, 8, 9, 14-16, 19, 21, and 23-26 are found to be patent ineligible at this time under 35 U.S.C. § 101.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was 

Claims 1-3, 5, 6, 8, 9, and 19, and 23-26 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Wegrzyn et al. (Journal of Allergy and Clinical Immunology (2009), 123 (6:suppl.), S365-S383) in view of Turcott (US 7,177,686) and Sarif et al. (US 2009/0171418).
This rejection addresses the embodiment of ingesting food for increasing the parasympathetic activity of claim 9.
Wegrzyn teaches a method comprising assessing a (human) subject for food allergies by performing a double-blind, placebo-controlled (oral) food challenge (Table IV; also S365-S366, subheadings “Indications for an OFC” and “Risks and Benefits of an OFC”), and then if a subject suffers an allergic reaction and/or anaphylaxis during the oral food challenge (OFC) the subject should be immediately administered oral or parenteral antihistamines, or intramuscular epinephrine for treatment dependent upon the severity of the allergic reaction and symptoms and treated until such time as the symptoms resolve (S378, subheading “Treating Reactions”), reading in part on claims 1 and 19, and reading on claims 5, 6, 8, and 9.
Regarding claim 1 and 19, Wegrzyn does not teach modulating the sympathetic/parasympathetic activity ratio is modulated via a wristband comprising an energy application component. Regarding claim 23, Wegrzyn does not teach modulating the sympathetic/parasympathetic activity ratio is modulated via biofeedback, 
Turcott teaches devices for measuring the autonomic tone of a patent by photo-plethysmography such as to determine the arterial pulse pressure of the patient (Abstract; Fig. 21 and Col. 23, lines 47-57). Turcott teaches that the device may be used for (cardiac) pacing interval optimization and the device further comprises an electrical stimulation component and is embodied as a wristband (col. 24, lines 21-52), reading on claim 22. Turcott teaches the device embodied as a finger cuff, wristband, a configuration resembling a watch, and a configuration resembling a clip-on earring as patients are liked to tolerate regular use of the device for an extended period of time (Col. 9, lines 35-44), reading on claim 1. Turcott teaches devices for measuring the autonomic tone of a patent by photo-plethysmography such as to determine the arterial pulse pressure of the patient (Abstract; Fig. 21 and Col. 23, lines 47-57). Turcott teaches that the device comprises microcontroller 560 and control circuitry 579 to control the (cardiac) pacing parameters and alert intervals (Col. 26, lines 41-49; Fig. 23), wherein the alert comprises a patient alert which provides notification to the patient 
Sarif teaches a device for non-invasive (electrical) stimulation of an animal’s body (Abstract and Cover figure), reading on claim 1. Sarif envisions treating subjects for food allergies (¶0104), reading on claim 1. Sarif envisions an embodiment wherein the apparatus non-invasively performs transcutaneous electrical nerve stimulation (¶0158), reading on claim 1.
Regarding claims 1 and 19, it would have been obvious before the invention was made to further add the wristband device of Turcott being capable of modulating the autonomic tone of a subject to the methods of treating subjects suffering from symptoms of food allergies of Wegrzyn in view of Kurowski and as evidenced by Hirschowitz and further in view of Sarif. A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because Turcott teaches that the device comprises an electrical stimulation component and is embodied as a wristband, because both Wegrzyn and Kurowski are directed towards treating subjects suffering from symptoms of food allergies, and because Sarif conceptually links the treatment of 
Regarding claims 23-26, it would have been obvious before the invention was made to further assess the autonomic tone of Wegrzyn’s subjects utilizing the device of Turcott such as to provide an alert to the subject. A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because Turcott’s device embodied as wearable is capable of measuring autonomic tone and providing an alert to the subject. The skilled artisan would have been motivated to do so because Turcott’s device would predictably provide alerts to the subject if certain measurable physiological parameters, such as HRV and carbon dioxide, are outside of a prescribed range or what persons of ordinary skill in the art would consider a normal range.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made.

Claim 1, 14-16, 19, and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wieling et al. (Clin Auton Res (Jul. 2011), 21, 415-418) in view of Turcott (US 7,177,686) and Sarif et al. (US 2009/0171418).
Wieling teaches treating a subject suffering from a severe form of vasovagal syncope by directing the subject to bilaterially flex and extend their legs for 70 seconds such as to rapidly recover the heart rate (HR) and cardiac output (CO) (Abstract; p417, paragraph starting “The upper arm blood pressure…”). Wieling teaches induction of 
Regarding claim 1 and 19, Wieling does not teach modulating the sympathetic/parasympathetic activity ratio is modulated via a wristband comprising an energy application component. 
Turcott teaches devices for measuring the autonomic tone of a patent by photo-plethysmography such as to determine the arterial pulse pressure of the patient (Abstract; Fig. 21 and Col. 23, lines 47-57). Turcott teaches that the device may be used for (cardiac) pacing interval optimization and the device further comprises an electrical stimulation component and is embodied as a wristband (col. 24, lines 21-52), reading on claim 22. Turcott teaches the device embodied as a finger cuff, wristband, a configuration resembling a watch, and a configuration resembling a clip-on earring as patients are liked to tolerate regular use of the device for an extended period of time (Col. 9, lines 35-44), reading on claim 1. Turcott envisions having a subject suffering 
Sarif teaches a device for non-invasive (electrical) stimulation of an animal’s body (Abstract and Cover figure), reading on claim 1. Sarif envisions an embodiment wherein the apparatus non-invasively performs transcutaneous electrical nerve stimulation (¶0158), reading on claim 1.
Regarding claims 1 and 19, it would have been obvious before the invention was made to further add the wristband device of Turcott being capable of modulating the autonomic tone of a subject to the methods of treating subjects suffering from vasovagal syncope of Wieling in view of Sarif. A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because Turcott teaches that the device comprises an electrical stimulation component and is embodied as a wristband, because Turcott envisions having subjects prone to syncope to wear the device and because Wieling’s subjects suffer from vasovagal syncope., and because Sarif teaches methods of non-invasive electrical stimulation such as transcutaneous electrical nerve stimulation. The skilled artisan would have been motivated to do so because the addition would be predictably advantageous to non-invasively treat the subjects suffering from symptoms of syncope of Wieling.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made.



Response to Arguments
Applicant’s arguments on pages 5-13 of the reply have been fully considered, but not found persuasive of error for the reasons given below.
On pages 7-9 of the reply, Applicant alleges that modulating a human subject’s autonomic nervous system “via a wristband comprising an energy application component” confers patent eligibility. This is not found persuasive for several reasons. First, because claim 22 depends from claim 1 and both claims are generic and so only generally interact with the natural principle such that these claims do not practically integrate the judicial exception into a practical application. See M.P.E.P. § 2106.04(d)(I). Claim 1 is generic to any particular disorder, and claim is 22 generic to any particular wristband device that would meet the functional requirements of these claims. Applicant then alleges that the claimed methods are not directed towards a judicial exception in view of court’s decision in Vanda Pharm. Inc. v. West-Ward Pharm. Int'l Ltd., 887 F.3d 1117, 126 U.S.P.Q.2d 1266 (Fed. Cir. 2018) and the June 7th, 2018 Memorandum released to the examining corps in view of the Vanda decision. However, a comparison of the claimed invention to the claims found patent eligible in Vanda suggests that the claimed invention fits the fact pattern of the claims under consideration in Mayo Collaborative Services v. Prometheus Laboratories, Inc. 101 USPQ2d 1961 (2012) that were found ineligible, and not the fact pattern of the claims under consideration in Vanda in spite of Applicant’s assertions to the contrary.
First, the claims in Vanda are directed towards the administration of a specific compound (iloperidone) at specific dosages (12 mg/kg day or less, or 12-24 mg/kg day dependent upon the CYP2D6 metabolizer phenotype of the subject(s); Id at 1121), 
As a whole, the rationale given in Vanda at 1133-1136 relies on the high degree of specificity of the claims as compared to the high degree of generality of the claims in Mayo such that the Vanda claims are not directed towards any natural principle. Particularly at 1135: “In contrast, as shown above, the claim in Mayo stated that the metabolite level in blood simply "indicates" a need to increase or decrease dosage, without prescribing a specific dosage regimen or other added steps to take as a result of that indication. Mayo, 566 U.S. at 75.”
In response to applicant's arguments against the references individually on pages 10-12 of the reply, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, Applicant alleges that Turcott and Sarif individually do not teach any wristband with any energy modulation component but 
Applicant’s further arguments on pages 9-13 of the reply are fully addressed by the new and modified grounds of rejection set forth above and necessitated by the instant amendments to the claims.

Conclusion
No claims are allowed. No claims are free of the art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN C BARRON whose telephone number is (571)270-5111.  The examiner can normally be reached on 7:00am-4:30pm EDT/EST (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 571-272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/Sean C. Barron/Primary Examiner, Art Unit 1653